DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Montle on 7/14/2021.

Claims 21, 26, and 27 of the application have been amended as follows: 

In claim 21, the word “receive” in the second to last line has been amended to recite “receiving.”

Claim 26 has been amended to recite:
The diagnostic method of claim 21, further comprising:
obtaining the first color fluorescence image of the retina upon the subject having taken a fluorescent substance; and
analyzing the first color fluorescence image to identify a presence of beta-amyloid plaques on the retina.

In claim 27, the second to last line has been amended to recite “wherein the analyzing comprises analyzing the first color fluorescence image and the at least a further image of the retina”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as explained in the previous Office Action, the prior art fails to teach or reasonably suggest the specific combination of features required by claim 12. 
For example, Ignotz et al. (US 6,0886,06, of record), are considered the closet prior art. Ignotz et al. show an ophthalmic machine (target tissue within a patient’s eye, col. 6, lines 15-32 and figs. 2 - 3) comprising:
lighting means adapted to provide an excitation light having wavelengths comprised between 430 nm and 490 nm (light source 15, col. 7, lines 8-12  and figs. 2 - 3);
scanning means adapted to scan said excitation light on an eye retina (target tissue within a patient’s eye, col. 6, lines 16-21 and col. 8, lines 13-16 and figs. 2 -3); 
first filtering means (30; figure 3 and col. 8, lines 6-12 and element 30 in fig. 3);
second filtering means (between beam splitter 90 and detector 100 in fig. 3, col. 8, line 62 - col. 9, line 5);
third filtering means (between beam splitter 90 and detector 120 in fig. 3, col. 8, line 62 - col. 9, line 5); 
(100: fig. 3 and col. 8, lines 27-36);
second detection means (120: fig. 3 and col. 8, lines 27-36); and 
processing means (130, 164; figures 3-5 and col. 8, line 55 - col. 10, line 13).
However, Ignotz et al. fail to show the specific details of the first, second, and third filtering means blocking bands, passing bands, and optical densities that are recited in claim 12. Further, examiner finds no reason to modify the Ignotz et al. to include the specific combination of features recited in claim 12 without impermissible use of hindsight.   
Similar logic applies to allowability of claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793